Citation Nr: 0413077	
Decision Date: 05/20/04    Archive Date: 05/28/04

DOCKET NO.  03-10 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to an extension of the delimiting date for 
Dependents' Educational Assistance (DEA) under the provisions 
of 38 U.S. Code, Chapter 35.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
August 1971.  The appellant is his daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 RO decision.  The 
appellant filed a notice of disagreement in November 2002, 
the RO issued a statement of the case in December 2002, the 
appellant perfected her appeal in January 2003.  The Board 
remanded this case in May 2003 so that a Board hearing could 
be scheduled.  On August 5, 2003, a videoconference hearing 
was held before the undersigned, who is a veterans law judge 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to  38 U.S.C.A. § 7107(c) (West 2002). 


FINDINGS OF FACT

1.  The appellant was born in February 1974.

2.  On May 4, 1994, the RO granted the veteran a permanent 
and total rating; he was notified of this in a letter dated 
on May 25, 1994.  

3.  The original delimiting date for the appellant's 
eligibility for DEA benefits was May 25, 2002. 

4.  In January 1999, the appellant enrolled in a class at a 
junior college.  

5.  On June 13, 2000, the appellant prematurely gave birth to 
a son who had serious medical conditions, including 
hypospadias and torticollis.  

6.  Documentary evidence confirms that the appellant was 
intensively involved with the medical treatment of her son 
between June 13, 2000, and November 14, 2001 (a period of 520 
days).

7.  The appellant began taking classes at the junior college 
again in January 2002 and continued to pursue her education 
at least through May 2003. 


CONCLUSION OF LAW

An extension of the delimiting date for DEA benefits pursuant 
to 38 U.S.C. Chapter 35, to October 27, 2003, is warranted. 
38 U.S.C.A. §§ 3501, 3512 (West 2002); 38 C.F.R. §§ 21.3040, 
21.3041, 21.3043 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

DEA benefits are provided pursuant to Chapter 35, Title 38, 
United States Code, to certain qualifying dependents of 
certain classes of veterans.  One such class of veterans is 
those who are rated both permanently and totally disabled as 
the result of service-connected disabilities, and one such 
qualifying group of dependents are the children of such 
veterans. 38 U.S.C.A. § 3501(a)(1)(A)(ii).

In this case, the veteran became rated permanently and 
totally disabled as a result of a service-connected 
disability on May 4, 1994, and he was notified of this in a 
letter dated on May 25, 1994.  The appellant is the veteran's 
daughter.  She was born in February 1974, and was 20 years 
old when the veteran was notified that he was eligible for 
his permanent and total disability rating.      

An eligible person shall generally be afforded Chapter 35 
educational assistance during the period beginning on the 
person's 18th birthday, or on the successful completion of 
the person's secondary schooling, whichever first occurs, and 
ending on the person's 26th birthday. 38 U.S.C.A. § 3512(a); 
38 C.F.R. §§ 21.3040, 21.3041.  If the effective date of the 
permanent and total disability rating occurs after the child 
has reached 18 but before he or she has reached 26 (as in 
this case), the beginning date of eligibility will be the 
effective date of the rating or the date of the notification 
to the veteran from whom the child derives eligibility, 
whichever is more advantageous to the eligible child.  38 
C.F.R. § 21.3041(b)(2)(ii).  Thus, in this case, the 
beginning date of the appellant's eligibility was May 25, 
1994.  

Moreover, because the effective date of the notification of 
the permanent and total disability rating occurred after the 
appellant had reached 18 but before she had reached 26, her 
original delimiting date was 8 years after the date of the 
notification (thus May 25, 2002).  38 U.S.C.A. § 3512(a)(3); 
38 C.F.R. § 21.3041(d)(2).   

Nevertheless, in certain cases, a child may be afforded an 
extension of educational assistance beyond the age limitation 
applicable to such child.  38 C.F.R. §§ 21.3041(e), 21.3043.  
For such an extension, the appellant must establish that a 
program of education was suspended due to conditions beyond 
his/her control. 38 U.S.C.A. § 3512(c); §§ 21.3041(e), 
21.3043.  However, in no event can the delimiting period be 
extended beyond the appellant's 31st birthday.  38 C.F.R. 
§ 21.3041.  

For an eligible person who suspends his or her program due to 
conditions determined by VA to have been beyond his or her 
control the period of eligibility may, upon his or her 
request, be extended by the number of months and days 
intervening the date the suspension began and the date the 
reason for suspension ceased to exist.  The burden of proof 
is on the eligible person to establish that suspension of a 
program was due to conditions beyond his or her control.  The 
period of suspension shall be considered to have ended as of 
the date of the person's first available opportunity to 
resume training after the condition which caused it ceased to 
exist.  


The following circumstances may be considered as beyond the 
eligible person's control:

(a) While in active pursuit of a program 
of education he or she is appointed by 
the responsible governing body of an 
established church, officially charged 
with the selection and designation of 
missionary representatives, in keeping 
with its traditional practice, to serve 
the church in an official missionary 
capacity and is thereby prevented from 
pursuit of his or her program of studies.

(b) Immediate family or financial 
obligations beyond his or her control 
require the eligible person to take 
employment, or otherwise preclude pursuit 
of his or her program.

(c) Unavoidable conditions arising in 
connection with the eligible person's 
employment which preclude pursuit of his 
or her program.

(d) Pursuit of his or her program is 
precluded because of the eligible 
person's own illness or illness or death 
in his or her immediate family.

(e) Active duty, including active duty 
for training in the Armed Forces.

38 C.F.R. § 21.3043.  

In written statements and at her August 2003 videoconference 
hearing, the appellant asserted that after initially 
enrolling for classes at a junior college in January 1999, 
she ceased her studies to assist her fiancé with his 
business.  In June 2000, she prematurely gave birth to a son 
who had serious medical conditions, including hypospadias and 
torticollis.  Documents submitted by the appellant (including 
treatment records and a letter from a private physician) 
confirm that she was intensely involved in caring for her son 
for over a year, and that he apparently improved 
significantly.  The appellant has asserted that because of 
the need to care for her acutely ill son, she was unable to 
pursue her education between June 13, 2000 (the date of her 
son's birth), and November 14, 2001 (when her son's condition 
improved to the point of needing only follow-up visits).  The 
record shows that the appellant resumed taking classes at the 
junior college for the term beginning in January 2002, and in 
fact continued to take classes there through May 2003.  In 
any case, the appellant requests an extension of the ending 
date for DEA benefits that reflects the period of time after 
January 1999 in which she could not resume her education.

In the present case, the original delimiting date for 
eligibility of DEA benefits is May 25, 2002 (eight years from 
the date of notification of the veteran's permanent and total 
rating).  The record (which includes the appellant's 
compelling testimony at her videoconference hearing as well 
as abundant medical documentation) reflects that between June 
13, 2000, and November 14, 2001 (a total of 520 days), the 
appellant had immediate family obligations (i.e., the intense 
care of her acutely ill son).  These obligations (which were 
beyond the appellant's control) obviously resulted in the 
suspension of her pursuit of education.  Therefore, an 
extension of the delimiting date of the appellant's 
eligibility for DEA benefits by 520 days from May 25, 2002, 
is warranted.  Accordingly, the new delimiting date for the 
appellant's eligibility for DEA benefits is October 27, 2003.  

In light of this result (a full grant of the appellant's 
claim), a detailed discussion of VA's various duties to 
notify and assist is unnecessary (because any potential 
failure of VA in fulfilling these duties is essentially 
harmless error).  



ORDER

Subject to the laws and regulations applicable to the payment 
of monetary benefits, an extension of the delimiting date of 
the appellant's eligibility for DEA benefits, to October 27, 
2003, is granted.




	                        
____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



